The Texas Company, a domesticated foreign corporation, filed its bill herein against Roscoe Cox, a resident of Knox County, Tennessee, to have declared void for lack of legal service of process a judgment obtained by Cox in the Court of General Sessions of Knox County, and to enjoin a sale of complainant's property levied upon by execution issued under the alleged void judgment. The chancellor dismissed the bill. Upon complainant's appeal, the Court of Appeals affirmed the decree of the chancellor. Complainant has filed its petition for certiorari
to this Court, which writ has heretofore been granted and argument heard.
Cox sued the Texas Company in the Court of General Sessions at Knoxville to recover damages for the alleged breach of a lease. F.D. Boesch was chief agent of the company at its Knoxville office. In his absence from the city, the summons issued in the cause was served by *Page 241 
the officer on John Daniels, a clerk in the company's office. Cox obtained a judgment, by default, for $300. The chancellor and the Court of Appeals held that this service of process was valid under Code 8669.
The following sections of the Code, which should be construed together, are pertinent:
8667. "If neither the president, cashier, treasurer, or secretary resides within the state, service on the chief agent of the corporation, residing at the time in the county where the action is brought, shall be sufficient."
8668. "If the action is commenced in the county in which the corporation keeps its chief office, the process may be served on any one of the foregoing officers, in the absence of those named before him."
8669. "When a corporation, business trust, or any person has an office or agency, or resident director, in any county other than that in which the chief officer or principal resides, the service of process may be made on any agent or clerk employed therein in all actions brought in such county against same growing out of the business of, or connected with, said principal's business; but this section shall apply only to cases where the suit is brought in such counties in which such agency, resident director, or office is located."
The last-quoted section authorizes service on any agent or clerk in the county in which suit is brought with the single exception of the county in which the chief officer or principal resides. In that county process must be served on the parties designated in the two preceding sections. In making the additional provision contained in section 8669, the Legislature merely prescribed another way of effecting service of process on corporations.
The contention that a corporation cannot be *Page 242 
reached by service of process on a local agent, which is the argument made in behalf of complainant, unless it has a chief officer located in some other county of the State, finds no support in decisions of this Court.
Section 8669 certainly applies to foreign corporations maintaining an office in this State. Chicago  Alton RailroadCo. v. Walker, 77 Tenn. (9 Lea), 475; Peters v. Neely, 84 Tenn. (16 Lea), 275; Telephone Company v. Turner, 88 Tenn. 265, 12 S.W. 544, 545.
While the exact question made in the case before us did not arise in the foregoing cases, nevertheless the opinions in those cases clearly indicated the view of the Court that a foreign corporation maintaining an office in this State, with no representative here except the local agent at that office, was amenable to process served on such local agent.
In Telephone Company v. Turner, supra, the Court said: "The Code provisions covered every case where the foreign corporation had a local office and resident agent. It did not cover the case of a corporation having no resident agent, but doing business through and by means of traveling agents."
If the contention of the complainant herein were sustained, a foreign corporation, unless one of its chief officers was located in Tennessee, could not be reached by process in this State at all. This would be true no matter what the extent of the corporation's business in Tennessee nor how many offices or places of business it operated in this State.
We think the lower courts reached the correct conclusion and the judgment of the courts below is affirmed.
DEHAVEN, J., dissents. *Page 243
                       CONCURRING OPINION.
                       DISSENTING OPINION.